TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00903-CV


                                Yevgenia Shockome, Appellant

                                                 v.

                                 Cary Street Partners, Appellee


                  FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
           NO. D-1-GN-19-003849, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Yevgenia Shockome, appearing pro se, seeks to appeal an interlocutory

order signed by the trial court on November 22, 2019, which granted a motion to dismiss filed by

one of the defendants, Cary Street Partners. See Tex. R. Civ. P. 91a.

               On February 3, 2020, the Clerk of this Court sent notice to Shockome that it

appears that this Court lacks jurisdiction over her appeal because the jurisdiction of this Court is

generally limited to the review of final judgments and certain interlocutory orders as authorized

by statute.1 See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also De Ayala

v. Mackie, 193 S.W.3d 575, 578-79 (Tex. 2006) (explaining test for determining finality of order

       1
          Shockome has filed two other appeals, assigned cause number 03-19-00902-CV and
cause number 03-19-00904-CV in this Court. In those appeals, arising from these same trial court
proceedings, Shockome challenges additional trial court orders dismissing other defendants from
her suit. Even considering the trial court’s dismissals as to these other defendants, no final
judgment exists because additional defendants remain in the proceedings below. See Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001) (explaining that judgment is not final unless it
disposes of all pending claims and parties).
in context of probate cases). The Clerk asked Shockome to respond in writing and explain how

this Court may exercise jurisdiction over this appeal.

               Shockome has filed a response requesting that we permit her to proceed in this

appeal because the trial court’s partial dismissal “fatally affects her ability to prove her conspiracy

claims on the remaining defendants.” Shockome’s response fails to identify a final judgment or

statutory authority for reviewing the interlocutory order from which she seeks relief. See Lehmann,

39 S.W.3d at 195. Because Shockome has failed to demonstrate this Court’s jurisdiction over

this appeal, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                               __________________________________________
                                               Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Jurisdiction

Filed: February 28, 2020




                                                  2